 WILLOW STREET IGACollier's Superfood, Inc. d/b/a Willow Street IGAand Retail Store Employees Union Local No.550, affiliated with United Food and Commer-cial Workers, AFL-CIO. Cases 25-CA-10758,25-CA-11661, 25-CA-11433, 25-CA-11058,and 25-CA-11936September 10, 1980DECISION AND ORDERUpon a charge in Case 25-CA-10758 filed onMarch 21, 1979, by Retail Store Employees UnionLocal No. 550, affiliated with United Food andCommercial Workers, AFL-CIO, hereinafter re-ferred to as the Union, which charge was dulyserved on Collier's Superfood, Inc. d/b/a WillowStreet IGA, hereinafter referred to as Respondent;an amended charge filed on May 7, 1979, by theUnion and also duly served on Respondent; and acharge in Case 25-CA-11661 filed on December17, 1979, also duly served on Respondent, the Gen-eral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 25,issued a consolidated complaint in Cases 25-CA-10758 and 25-CA-11661 on January 23, 1980,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning ofSection 8(a)(1), (3), and (5) and Section 2(6) and (7)of the NationalLabor Relations Act, as amended.Copies of the charges, consolidated complaint, andnotice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding. Thereafter, Respondent timely filed ananswer to the consolidated complaint. Subsequent-ly, the Regional Director issued an amendment tothe consolidated complaint in Cases 25-CA-10758and 25-CA-11661, to which Respondent filedtimely answers.Upon a charge in Case 25-CA-11433 filed onOctober 11, 1979, by the Union, and duly servedon Respondent, the Regional Director issued acomplaint on November 16, 1979, against Respond-ent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the Act. Copiesof the charge, complaint, and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding. Thereaf-ter, Respondent timely filed an answer to this com-plaint.Upon a charge in Case 25-CA-11058 filed onJune 22, 1979, by the Union, and duly served onRespondent, the Regional Director issued a com-plaint in Case 25-CA-11058 on March 17, 1980,against Respondent and an order consolidating252 NLRB No. 11Cases 25-CA-11058, 25-CA-11433, 25-CA-10758,and 25-CA-11661. The complaint in Case 25-CA-11058 alleges that Respondent had engaged in andwas engaging in unfair labor practices within themeaning of Section 8(a)(l) and (5) and Section 2(6)and (7) of the Act. Copies of the charge, com-plaint, order consolidating cases, and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding. Re-spondent timely filed an answer to this complaint.Finally, upon a charge in Case 25-CA-11936filed on March 4, 1980, by the Union, and dulyserved on Respondent, the Regional Directorissued a complaint on April 4, 1980, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(1),(3), and (4) and Section 2(6) and (7) of the Act.Copies of the charge, complaint, and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.Thereafter, Respondent timely filed an answer tothis complaint.Subsequently, on May 15, 1980, the Regional Di-rector issued an order consolidating Cases 25-CA-10758, 25-CA-11661, 25-CA-11058, 25-CA-11433,and 25-CA-11936 for hearing.Thereafter, on May 28, 1980, Respondent with-drew each of the answers and amended answers ithad theretofore filed in each of the instant cases.Subsequently, on June 11, 1980, the GeneralCounsel filed with the Board a Motion for Sum-mary Judgment. Thereafter, on June 24, 1980, theBoard issued an order transferring the proceedingto the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judg-ment should not be granted. Respondent has failedto respond to the Notice To Show Cause.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides in pertinentpart that:All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.Respondent having withdrawn its answers to thecomplaints herein, all allegations contained in the81 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaints are deemed to be admitted to be true,and we therefore find all such allegations to betrue, no good cause to the contrary having beenshown. Thus, Respondent having also failed to re-spond to the Board's Notice To Show Cause, wehereby grant the General Counsel's Motion forSummary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe Respondent, Collier's Superfood, Inc. d/b/aWillow Street IGA, is, and has been at all timesmaterial herein, a corporation duly organizedunder, and existing by virtue of, the laws of theState of Indiana, with its principal office and placeof business at Vincennes, Indiana, where it is en-gaged in the sale and distribution of grocery andrelated products.Respondent, during the 12-month period April1979 through March 1980, which period is repre-sentative of all times material herein, in the courseand conduct of its business operations, purchased,transferred, and delivered to its Vincennes, Indiana,facility goods and materials valued in excess of$50,000, which were transported to said facility di-rectly from States other than the State of Indiana.Also during the same 12-month period, Respond-ent, in the course and conduct of its business oper-ations, sold and distributed products, the grossvalue of which exceeded $500,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDRetail Store Employees Union Local No. 550, af-filiated with United Food and Commercial Work-ers, AFL-CIO, is, and has been at all times materi-al herein, a labor organization within the meaningof Section 2(5) of the Act.III. THE UNION'S REPRESENTATIVE STATUSAll grocery department employees employed byRespondent at its retail store located in KnoxCounty; but excluding the store manager, the as-sistant store manager, all meat department employ-ees, all delicatessen employees, all professional em-ployees, all guards and all supervisors as defined inthe Act, constitute a unit appropriate for the pur-pose of collective bargaining within the meaning ofSection 9(b) of the Act.On an unknown date in 1973, a majority of theemployees in the above-described unit designatedor selected the Union as their representative for thepurpose of collective bargaining with Respondent.At all times since that unknown date in 1973, andcontinuing to date, the Union has been the repre-sentative for the purposes of collective bargainingof the employees in the above-described unit, and,by virtue of Section 9(a) of the Act, has been andis now the exclusive representative of all the em-ployees in the above-described unit for the pur-poses of collective bargaining with Respondentwith respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of em-ployment.IV. UNFAIR LABOR PRACTICESIn late January or early February 1979, KevinAbel, assistant manager of Respondent's Vincennesstore, threatened Respondent's employees withmore onerous working conditions and unspecifiedreprisals because of the employees' support of andactivities on behalf of the Union; in February 1979,Randy Truelock, manager of Respondent's Vin-cennes store, also threatened employees with moreonerous working conditions and unspecified repri-sals because of their support of and activities onbehalf of the Union. We find that, by engaging inthese acts and conduct, Respondent has interferedwith, restrained, and coerced employees in the ex-ercise of their rights guaranteed in Section 7 of theAct, and has thereby engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of theAct.In late January or early February 1979, Re-spondent assigned employee Crystal Cook moreonerous and less desirable job tasks. Beginning inlate February 1979 and continuing through the firsthalf of April 1979, Respondent reduced the numberof Cook's working hours and failed and refused totransfer her to work in the bakery. Subsequently,in late October or early November 1979, Respond-ent again reduced the number of Cook's workinghours. Respondent took these actions because Cookjoined or assisted the Union and engaged in unionand concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection,and also in order to discourage employees from en-agaging in such activities. We find that, by engag-ing in such conduct, Respondent has discriminatedagainst Cook in regard to the terms or conditionsof her employment, thereby discouraging her andother employees' membership in a union, and thusviolating Section 8(a)(l) and (3) of the Act.82 WILLOW STREET IGAIn February 1979, Store Manager Truelockthreatened Respondent's employees with loss ofbenefits because of their support of and participa-tion in the Union, and also threatened that Re-spondent would close the store because of theUnion. Also in February 1979, Assistant StoreManager Abel told Respondent's employees thatRespondent was trying to get rid of the Union.Subsequently, in late March or early April 1979,Assistant Store Manager Abel threatened Respond-ent's employees that Respondent would close thestore in order to get rid of the Union, and that, ifRespondent thereafter reopened the store, it wouldnot be a union store. We find that, by engaging inthis conduct, Respondent has interfered with, re-strained, and coerced its employees in the exerciseof their Section 7 rights, and has thus violated Sec-tion 8(a)(1) of the Act.Commencing on or about May 21, 1979, andcontinuing thereafter, the Union has requested Re-spondent to bargain with it as the exclusive collec-tive-bargaining representative of the employees inthe above-stated unit. On or about May 31, 1979,Respondent refused, and continues since then torefuse, to so bargain with the Union, and insteadwithdrew recognition from, and has since then re-fused to recognize, the Union, as the exclusive col-lective-bargaining representative of the employeesin the above-stated unit. Additionally, in October1979, without prior notice to the Union, and with-out having afforded the Union an opportunity tonegotiate and bargain, Respondent ceased makinghealth and welfare contributions on behalf of itsemployees to the Retail Clerks Union and RetailFood Employees Health and Welfare Trust Fund,and unilaterally instituted a new insurance plan onbehalf of its employees, and also ceased makingpension contributions on behalf of its employees tothe Indiana Area Retail Clerks Union and RetailFood Employees Joint Pension Trust. Also, com-mencing on or about January 8, 1980, and continu-ing thereafter, Respondent has refused to accept,discuss, or bargain with the Union with respect tocertain grievances concerning rates of pay, wages,hours of employment, and other terms and condi-tions of employment of the employees in theabove-stated unit. We find that by engaging in theabove conduct, Respondent did, and is continuingto, refuse to bargain with the Union as the exclu-sive representative of its employees in the above-specified unit, in violation of Section 8(a)(5) and (1)of the Act.On or about January 9, 1980, Store ManagerTruelock threatened Respondent's employees thatthey would lose their raises, that they would bedischarged, and that the store would close, becauseof the employees' support of and activities onbehalf of the Union, and also because unfair laborpractice charges had been filed on behalf of theemployees. We find that, by engaging in such con-duct, Respondent has interfered with, restrained,and coerced its employees in the exercise of theirSection 7 rights, in violation of Section 8(a)(l) ofthe Act.Lastly, on or about February 22, 1980, Respond-ent refused to grant Crystal Cook a transfer towhich she was entitled and which had previouslybeen authorized, and instead imposed more onerousand rigorous terms and conditions of employmenton Cook, by assigning her to stock work. Respond-ent took these actions against Cook because shejoined, supported, or assisted the Union, becauseshe engaged in concerted activities for the purposeof collective bargaining or other mutual aid or pro-tection, and because she gave testimony to theBoard in the form of affidavits and because Re-spondent believed she had done so. As the result ofthe above actions which Respondent took againstCook, she suffered a back injury, which caused herthereafter to be absent from work. We find that byengaging in this conduct, Respondent has discrimi-nated against Cook in order to discourage hermembership in the Union, and also because shegave testimony under the Act, in violation of Sec-tion 8(a)(3), (4), and (1) of the Act.V. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIV, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.VI. THE REMEDYHaving found that Respondent has engaged inunfair labor practices, we shall order Respondentto cease and desist therefrom and to take certain af-firmative action which we find to be necessary toremedy the unfair labor practices and to effectuatethe policies of the Act.Respondent will be required to make CrystalCook whole for any loss of earnings she may havesuffered by reason of Respondent's unlawful assign-ment of her to more onerous and less desirable jobtasks, reduction in the number of her workinghours, refusal to transfer her to the bakery, and,since February 22, 1980, assignment of her to stockwork, as a result of which assignment to stock83 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork she suffered a back injury which caused herthereafter to be absent from work; Cook's backpayand interest thereon are to be computed in themanner prescribed in F. W. Woolworth Company, 90NLRB 289 (1952), and Florida Steel Corporation,231 NLRB 651 (1977).1 With respect to the injurysustained by Cook on or about February 22, 1980,as a result of which she was rendered unable towork, Respondent shall be required to make herwhole, in the manner prescribed above, until a rea-sonable period after she is deemed physically ableto resume her former or a substantially equivalentjob with Respondent, or any other employer.Additionally, we shall order that Respondent,upon Cook's request, transfer her from stock work,and , upon her further request, transfer her to thebakery.Also, we shall order that, upon request by theUnion, Respondent bargain collectively with theUnion as the exclusive representative of all em-ployees in the appropriate unit. Additionally, Re-spondent shall be ordered, upon request of theUnion, to reinstate and make up any arrears inhealth and welfare contributions on behalf of itsemployees to the Retail Clerks Union and RetailFood Employees Health and Welfare Trust Fund,and in pension contributions on behalf of its em-ployees to the Indiana Area Retail Clerks Unionand Retail Food Employees Joint Pension Trust.Finally, we shall order that Respondent, upon theUnion's request, rescind the unilaterally institutednew insurance plan on behalf of its employees.However, nothing in our Order shall be construedas requiring Respondent to vary or abandon anyeconomic benefit which has heretofore been estab-lished.CONCLUSIONS OF LAW1. Respondent Collier's Superfood, Inc. d/b/aWillow Street IGA, is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. Retail Store Employees Union Local No. 550,affiliated with United Food and Commercial Work-ers, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. All grocery department employees employedby Respondent at its retail store located in KnoxCounty; but excluding the store manager, the as-sistant store manager, all meat department employ-ees, all delicatessen employees, all professional em-ployees, all guards and all supervisors as defined inthe Act, constitute a unit appropriate for the pur-pose of collective bargaining within the meaning ofSection 9(b) of the Act.I See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).4. The above-named labor organization has beenand is now the exclusive representative of all em-ployees in the aforesaid appropriate unit for thepurpose of collective bargaining within the mean-ing of Section 9(a) of the Act.5. By threatening employees with more onerousworking conditions and other unspecified reprisalsand by threatening employees with loss of benfits,discharge, and closure of the store in order to getrid of the Union, because of the employees' supportof and activities on behalf of the Union, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercingemployees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.6. By assigning Crystal Cook more onerous andless desirable job tasks, by reducing the number ofher working hours, and by failing and refusing totransfer her to work in the bakery, because Cookjoined, supported, or assisted the Union and en-gaged in union and concerted activities for the pur-pose of collective bargaining or other mutual aid orprotection, and also in order to discourage employ-ees from engaging in such activities, Respondenthas discriminated and is discriminating againstCook in regard to the terms or conditions of heremployment, thereby discouraging her and otheremployees' membership in a union, and has thusengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of theAct.7. By refusing to grant Crystal Cook a transferto which she was entitled and which had previous-ly been authorized; by imposing more onerous andrigorous terms and conditions of employment onher, and by assigning her to stock work, becauseshe joined, supported, or assisted the Union, be-cause she engaged in concerted activities for thepurpose of collective bargaining or other mutualaid or protection, and because she gave testimonyto the Board in the form of affidavits, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(1), (3), and(4) of the Act.8. By refusing to bargain with and by withdraw-ing recognition from the Union as the exclusivecollective-bargaining representative of the employ-ees in the above-stated unit; by ceasing to makepension and health and welfare contributions onbehalf of its employees, without prior notice andwithout giving the Union an opportunity to bargainand negotiate; and by unilaterally instituting a newinsurance plan on behalf of its employees; and byrefusing to accept, discuss, or bargain with the84 WILLOW STREET IGAUnion with respect to certain grievances concern-ing rates of pay, wages, hours of employment, andother terms and conditions of employment of theemployees in the above-stated unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.9. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Collier's Superfood, Inc. d/b/a Willow StreetIGA, Vincennes, Indiana, its officers, agents, suc-cessors, and assigns, shall:1. Cease and desist from:(a) Threatening employees with more onerousworking conditions, loss of benefits, discharge, clo-sure of the store, and other unspecified reprisals be-cause of the employees' support of and activities onbehalf of the Union.(b) Assigning employees more onerous and lessdesirable job tasks, reducing the number of theirworking hours, and failing and refusing to transferemployees because they join, support, or assist aunion or engage in union or concerted activities, orin order to discourage employees from engaging insuch activities.(c) Refusing to grant employees transfers towhich they are entitled and which have previouslybeen authorized, imposing more onerous and rigor-ous terms and conditions of employment, and as-signing employees to particular duties, becausethey join, support, or assist unions, or enage in pro-tected concerted activity, or because they give tes-timony to the Board.(d) Refusing to bargain with and withdrawingrecognition from the Union as the exclusive collec-tive-bargaining representative of the employees inthe appropriate unit set out below, ceasing to makepension and health and welfare contributions onbehalf of employees, without prior notice and with-out giving the Union an opportunity to bargain andnegotiate, unilaterally instituting a new insuranceplan on behalf of its employees, or refusing toaccept, discuss, or bargain with the Union with re-spect to grievances concerning rates of pay, wages,hours of employment, and other terms and condi-tions of employment in the following appropriateunit:All grocery department employees employedby Collier's Superfood, Inc. d/b/a WillowStreet IGA at its retail store located in KnoxCounty; but excluding the store manager, theassistant store manager, all meat departmentemployees, all delicatessen employees, all pro-fessional employees, all guards and all supervi-sors as defined in the Act.(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Make Crystal Cook whole, in the manner setforth in the section of this Decision entitled "TheRemedy," for any loss of earnings she may havesuffered due to the discrimination practiced againsther.(b) Upon her request, transfer Crystal Cook fromstock work and, upon her request, transfer her tothe bakery.(c) Upon request, bargain with the Union as theexclusive representative of all the employees in theabove-stated appropriate bargaining unit with re-spect to rates of pay, wages, hours, and other termsand conditions of employment.(d) Upon the Union's request, reinstitute andmake up any arrears in health and welfare contri-butions on behalf of Respondent's employees to theRetail Clerks Union and Retail Food EmployeesHealth and Welfare Trust Fund, and in pensioncontributions on behalf of Respondent's employeesto the Indiana Area Retail Clerks Union and RetailFood Employees Joint Pension Trust.(e) Upon the Union's request, rescind the unilat-erally instituted new insurance plan on behalf of itsemployees; provided, however, that nothing hereinshall be construed as requiring Respondent to varyor abandon any economic benefit which has here-tofore been established.(f) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(g) Post at its Vincennes, Indiana, facility copiesof the attached notice marked "Appendix."2Copies of said notice, on forms provided by theRegional Director for Region 25, after being dulysigned by Respondent's representative, shall be2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "85 DECISIONS OF NATIONAL LABOR RELATIONS BOARDposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(h) Notify the Regional Director for Region 25,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives em-ployees the right:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.In recognition of these rights, we herebynotify our employees that:WE WILL NOT threaten employees withmore onerous working conditions, loss ofbenefits, discharge, closure of the store, andother unspecified reprisals because of theirsupport of and activities on behalf of a labororganization.WE WILL NOT assign employees to moreonerous and less desirable job tasks, reduce thenumber of their working hours, or fail orrefuse to transfer employees because they join,support, or assist a labor organization orengage in union or concerted activities, or inorder to discourage employees from engagingin such activities.WE WILL NOT refuse to grant employeestransfers to which they are entitled and whichhave previously been authorized, impose moreonerous and rigorous terms and conditions ofemployment, or assign employees to particularduties because they join, support, or assist alabor organization, or engage in protected con-certed activity, or give testimony to theBoard.WE WILL NOT refuse to bargain with orwithdraw recognition from Retail Store Em-ployees Union Local No. 550, affiliated withUnited Food and Commercial Workers, AFL-CIO, as the exclusive collective-bargainingrepresentative of the employees in the unit de-scribed below.WE WILL NOT stop making pension andhealth and welfare contributions on behalf ofemployees, without prior notice and withoutgiving the Union an opportunity to bargainand negotiate, WE WILL NOT unilaterally insti-tute a new insurance plan on behalf of our em-ployees, and WE WILL NOT refuse to accept,discuss, or bargain with the Union with re-spect to grievances concerning rates of pay,wages, hours of employment, and other termsand conditions of employment in the unit de-scribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their Section 7 rights.WE WILL make Crystal Cook whole, withinterest, for any loss of earnings she may havesuffered due to our discrimination against her.WE WILL, upon her request, transfer CrystalCook from stock work, andWE WILL, upon her further request, transferher to the bakery.WE WILL, upon request, bargain with RetailStore Employees Union Local No. 550, affili-ated with United Food and CommercialWorkers, AFL-CIO, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment. The bargaining unit is:All grocery department employees em-ployed in our retail store located in KnoxCounty, but excluding the store manager,the assistant store manager, all meat depart-ment employees, all delicatessen employees,all professional employees, all guards and allsupervisors as defined in the Act.WE WILL, upon request of the Union, rein-stitute and make up any arrears in health andwelfare contributions on behalf of our employ-ees to the Retail Clerk's Union and RetailFood Employees Health and Welfare TrustFund, and in pension contributions on behalfof our employees to the Indiana Area RetailClerks Union and Retail Food EmployeesJoint Pension Trust.WE WILL, upon request of the Union, re-scind the unilaterally instituted new insurance86 WILLOW STREET IGAplan on behalf of our employees. However, weare not required to vary or abandon any eco-nomic benefit which has heretofore been estab-lished.COLLIER'S SUPERFOOD, INC. D/B/AWILLOW STREET IGA87